Citation Nr: 9928187	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-17 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1958 to April 1961, 
and from December 1961 to August 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

Multiple joint arthritis was not manifested during service 
and is not otherwise related to any injury suffered during 
service.


CONCLUSION OF LAW

Multiple joint arthritis was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the April 1998 rating decision denied 
the veteran's claim on the basis that he had not submitted a 
well-grounded claim.  However, in the October 1998 statement 
of the case, the RO effectively adjudicated the claim on the 
merits.  The Board notes that the record includes a medical 
diagnosis of current disability, and the veteran's assertions 
regarding inservice injuries are accepted for well-grounded 
purposes.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
With regard to the Epps requirement of medical evidence of a 
link to service, the Board notes that the record includes an 
August 1998 letter from Jeffrey H. Schimandle, M.D., which 
appears to relate a continuity of symptoms reported by the 
veteran since service to a current neck disability.  The 
Board proceeds with a review of the merits of the veteran's 
claim on the basis that such medical statement is sufficient 
evidence of medical causation for well-grounded purposes 
under Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
also finds that the duty to assist the veteran has been met.  
38 U.S.C.A. § 5107(a).  

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show no treatment or diagnosis of 
arthritis.  Reports of medical examinations conducted during 
service, including a June 1966 separation examination, show 
that clinical evaluation of the veteran's musculoskeletal 
system was normal.

The veteran has stated that he was severely beaten by another 
soldier while serving in Germany.  He indicated that the 
fellow soldier had been directed by the command to "take 
care" of him.  A letter (received in September 1998) from a 
second lieutenant in the veteran's unit confirmed that 
another soldier had beaten the veteran to the point where he 
suffered injuries to his shoulder, neck, and skull.  The 
service comrade letter indicated that the beating took place 
in 1962 at Grafenwoehr, Germany.

The veteran was hospitalized in a VA medical center in June 
1970 for a severe  personality disorder.  A review of systems 
was negative for any findings related to a joint disorder, 
including arthritis.  A physical examination at that time was 
normal and no pertinent discharge diagnosis was noted.
The veteran's original claim for VA compensation benefits was 
received by the RO in June 1970.  He did not note a joint 
disorder, including arthritis, at that time.

The veteran filed another claim for VA compensation benefits 
in November 1993, which was also negative for any indication 
of a joint disorder, including arthritis.

A July 1997 private medical record reflects that the veteran 
was diagnosed with severe degenerative joint disease, first 
carpo-metacarpal joint, left thumb.  It was noted in November 
1997 that the veteran's left thumb pain began approximately 5 
years earlier.

An August 1998 letter from Dr. Schimandle indicates that the 
veteran had been his patient since 1995.  Dr. Schimandle 
stated that although the injuries sustained by the veteran 
during service had not been documented, it was "quite 
possible that these injuries produced the beginning of [the 
veteran's] neck degeneration."

The service medical records show no chronic joint disorder, 
including arthritis.  There is no evidence showing that 
arthritis was manifested to a compensable degree within one 
year of discharge.  38 U.S.C.A. §§ 1101, 1112.  In fact, 
there is no showing of arthritis until the 1990s.  The thrust 
of the veteran's claim is that his current multiple joint 
arthritis is causally linked to inservice trauma sustained 
during a severe beating.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence is against a finding that 
multiple joint arthritis is related to the veteran's active 
military service.  The Board acknowledges the lay statement 
relating to an inservice beating and the opinion offered by 
Dr. Schimandle, wherein he stated that the injury during 
service (being severely beaten) could have quite possibly 
produced the beginning of the veteran's neck degeneration.  
However, it does not appear that Dr. Schimandle rendered his 
opinion after a complete review of the medical records, 
including service medical records.  For example, there is no 
mention of the fact that the veteran's musculoskeletal system 
was evaluated as normal at service examinations in December 
1962 and June 1966.  Further, there is no comment about the 
fact that the veteran denied painful and swollen joints on 
December 1962 and June 1966 reports of medical history.  Dr. 
Schimandle also failed to note that medical records dated in 
1970, several years after service, were negative for any 
pertinent abnormal findings, or that the veteran failed to 
indicate any joint disorder in claims filed in 1970 and 1993; 
his original claim for arthritis of multiple joints was not 
filed until March 1998, more than 31 years after service.  It 
is also pertinent to note that the only medical evidence of 
arthritis, dated in 1997 and 1998, refers only to the left 
thumb and cervical spine.  As to the thumb, the medical 
evidence indicates that the veteran's pain began in the early 
1990s.  The Board finds that Dr. Schimandle's opinion, 
offered more than 30 years after service is not otherwise 
supported by the evidence and is therefore of diminished 
probative value.  The Board further finds that this opinion 
is outweighed by the absence of any medical evidence of a 
joint disorder on the separation examination in 1966 or VA 
hospital records dated in 1970; the absence of any indication 
of the disability at issue in claims filed in 1970 and 1993, 
with the original claim for multiple joint arthritis filed in 
1998; the apparent absence of a review of the relevant 
service and post service medical evidence by Dr. Schimandle; 
and the medical history of joint pain (left thumb) beginning 
in the early 1990s.  
 
The Board does not doubt the veteran's contention that he was 
beaten by a fellow soldier during service.  However, while 
the veteran and his former second lieutenant are competent to 
state that the veteran was beaten during service, they are 
not competent, absent specialized medical training, to render 
opinions concerning the diagnoses of residuals of the 
injuries that the veteran may have sustained because of the 
beating in 1962.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In view of the foregoing, the Board believes greater weight 
of the evidence indicates that multiple joint arthritis is 
not related to the veteran's military service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's request for service 
connection for multiple joint arthritis.


ORDER

Service connection for multiple joint arthritis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

